EXHIBIT 12.2 CENTRAL HUDSON GAS & ELECTRIC CORPORATION Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Fixed Charges and Preferred Dividends Year Ended December 31, Earnings: ($000) A. Net income $ B. Federal and State Income Tax C. Earnings before Income Taxes $ D. Fixed Charges Interest on Other Long-Term Debt Other Interest Interest Portion of Rents(1) Amortization of Premium & Expense on Debt Total Fixed Charges $ E. Total Earnings $ Preferred Dividend Requirements: F. Allowance for Preferred Stock DividendsUnder IRC Sec. 247 $ G. Less Allowable Dividend Deduction ) H. Net Subject to Gross-Up I. Ratio of Earnings before IncomeTaxes to Net Income (C/A) J. Preferred Dividend (Pre-tax) (H x I) K. Plus Allowable Dividend Deduction L. Preferred Dividend Factor M. Fixed Charges (D) N. Total Fixed Charges and Preferred Dividends $ O. Ratio of Earnings to Fixed Charges (E/D) P. Ratio of Earnings to Fixed Charges andPreferred Dividends (E/N) The percentage of rent included in the fixed charges calculation is a reasonable approximation of the interest factor.
